       Case: 1:18-cr-00213-SL Doc #: 143 Filed: 10/22/19 1 of 2. PageID #: 954




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                    *       CASE NO. 1:18CR213-02

       Plaintiff                            *

-vs-                                        *       JUDGE SARA LIOI

EDGAR PEDRAZA-RODRIGUEZ                     *
                                                    MOTION FOR CONTINUANCE OF
       Defendant                            *       SENTENCING

                                    * * *
       Now comes the Defendant, Edgar Pedraza-Rodriguez, by and through undersigned

counsel, and respectfully moves this Court for an Order continuing the sentencing now scheduled

for November 1, 2019. As basis, undersigned counsel has an opportunity to be out of town that

date for a limited vacation, returning on November 3, 2019, and as such, requests a continuance.

       WHEREFORE, Defendant Pedraza Rodriguez respectfully requests that the sentencing

scheduled for November 1, 2019, be continued and rescheduled according to the regular docket

of this Court.

                                            Respectfully submitted,



                                            /S/ NATHAN A. RAY
                                            NATHAN A. RAY, 0041570
                                            Attorney for Defendant
                                            137 South Main Street, Suite 201
                                            Akron, Ohio 44308
                                            (330) 253-7171
                                            burdon-merlitti@neo.rr.com
      Case: 1:18-cr-00213-SL Doc #: 143 Filed: 10/22/19 2 of 2. PageID #: 955




                                       PROOF OF SERVICE

       I hereby certify that on October 22, 2019, a copy of the foregoing Motion for

Continuance of Sentencing was electronically filed. Notice of this filing will be sent by

operation of the Court’s electronic filing system to all parties indicated on the electronic filing

receipt. All other parties will be served by regular U.S. Mail. Parties may access this filing

through the Court’s system.



                                               /S/ NATHAN A. RAY
                                               NATHAN A. RAY
                                               Attorney for Defendant
